Name: 90/264/EEC: Council Decision of 7 June 1990 on the alignment of Portuguese prices for butter and beef and veal on the common prices
 Type: Decision_ENTSCHEID
 Subject Matter: processed agricultural produce;  prices;  Europe
 Date Published: 1990-06-14

 Avis juridique important|31990D026490/264/EEC: Council Decision of 7 June 1990 on the alignment of Portuguese prices for butter and beef and veal on the common prices Official Journal L 150 , 14/06/1990 P. 0023 - 0023*****COUNCIL DECISION of 7 June 1990 on the alignment of Portuguese prices for butter and beef and veal on the common prices (90/264/EEC) THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Act of Accession of Spain and Portugal, and in particular Article 234 (2) thereof, Having regard to the proposal from the Commission, Whereas Article 265 (1) (b) of the abovementioned Act provides for the determination of the rules according to which the Portuguese Republic must align the Portuguese prices which are lower than the common prices to bring them closer to the common prices at the beginning of the 1990/91 marketing year; whereas, in accordance with the abovementioned provision, that alignment relates to the level of Portuguese prices expressed in ecus on 31 December 1989; Whereas, at that date, Portuguese prices for butter were approximately 10 % lower than the common prices on the mainland and 11 % lower in the Azores; whereas Portuguese prices for beef and veal were approximately 8 % lower than the common prices; Whereas, in the butter sector, the situation in Portugal allows only at the moment for an initial alignment, to be supplemented at the beginning of the second stage by a later adjustment likely to avoid the disadvantages resulting from the existence in that country of a price for butter which is lower than, and a price for milk powder which is higher than, the common prices; Whereas, in the beef and veal sector, the relatively high level of market prices should facilitate the making of a considerable alignment; Whereas, this being so, provision should be made for the Portuguese prices for the abovementioned products, for the 1990/91 marketing year, to be not lower than the levels provided for in this Decision, HAS ADOPTED THIS DECISION: Article 1 At the beginning of the 1990/91 marketing year, the Portuguese Republic shall fix: - the intervention price for butter at a level equal at least to ECU 265,83 per 100 kg, - the intervention price for the meat of male bovine animals of R 3 quality at a level equal to at least 332,71 per 100 kg. Article 2 This Decision is addressed to the Portuguese Republic. Done at Luxembourg, 7 June 1990. For the Council The President P. FLYNN